Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-6 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Patent Application Publication 2011/0164062), herein after referred to as Nakamura, in view of Shiota et al. (US Patent Application Publication 2020/0234583), herein after referred to as Shiota, and further in view of Sato et al. (US Patent Application Publication 2014/0347288), herein after referred to as Sato.
Regarding independent claim 1, Nakamura discloses a driver assist apparatus installed on a vehicle (abstract), comprising: a surrounding monitor sensor device configured to capture an image of a surrounding area of said vehicle so as to obtain image information and object information regarding an object that is present around said vehicle (Figure 2 reference camera image input section 11 described in paragraph [0085] to output a rear-view image signal (image information) of the vehicle (an area surrounding the vehicle). The claim does not particularly identify image information or object information or the difference between the two informations leading to the broadest most reasonable interpretation that the camera outputted image itself may include a surrounding area and inherently any objects in the surrounding area displayed in said image. In other words a camera inherently may display objects and a surrounding area such that the image signal output by the camera is interpreted to be both image information and object information.); 
a touch panel configured to be capable of displaying images (Figure 2 reference touch panel 21 embedded in display unit 3 as described in paragraph [0077].); and 
a control unit configured to be capable of changing said images displayed on said touch panel (Figure 2 reference control section 20 utilized to control images displayed on display 3 as described in paragraph [0095].), 
wherein, 
said control unit is configured to: 
display, on said touch panel, a surrounding monitoring screen that includes a surrounding image of said surrounding area of said vehicle when a predetermined surrounding monitoring screen display condition is satisfied, said surrounding image being generated based on said image information (Paragraphs [0085] and [0106] describes sending a broadcast or the camera image to the display with detection of the backward movement of the vehicle (predetermined surrounding monitoring screen display condition). Figure 6 depicts two screens an AV (audio video) screen D104 and navigation screen D103. Paragraph [0076] regards the broadcast (or camera image as described in paragraph [0106] to regard AV contents or the AV screen D104 of figure 6. Figures 9-13 depict variations between split screen, transitions, and full screen operations of the AV region/screen and navigation region/screen.); 
display, on said touch panel, a customization screen in place of said surrounding monitoring screen when an operation to a customization button is detected while said surrounding monitoring screen is being displayed (Figures 9-10 depict the split and full screen of the navigation screen comprising navigation button such the pressing the navigation button enables the navigation screen to be in a full screen mode as described in paragraph [0113].), said customization screen being a screen that is operated to change operation conditions of driving assist functions that said control unit provides for said vehicle (Driving assist functions includes a broad scope of functions which assist a driver in performing the driving operation. Navigation is considered within the scope of driving assist functions. Within navigation: adjustment to zoom level, destination, menu options are all interpreted to be operation conditions of the navigation driving assist function. Nakamura depicts such operation conditions in figures 9-13.); and 
[ ].
Nakamura does not specifically disclose to display, on said touch panel, an alert screen including said surrounding image and an alert image for notifying a driver of said vehicle of a presence of a target alert object that is said object that said driver should pay attention to, in place of said customization screen, if said target alert object is detected based on said object information even when said customization screen is being displayed in place of said surrounding monitoring screen.
Shiota discloses a driver assist apparatus installed on a vehicle (abstract), comprising: a surrounding monitor sensor device configured to capture an image of a surrounding area of said vehicle so as to obtain image information and object information regarding an object that is present around said vehicle (Figure 1 reference external camera 53 and sensors 54 described in paragraphs [0034]-[0035] to capture images of the outside of the vehicle include front sides, lateral sides, and rear side of the vehicle 100 and detect surrounding environments of the vehicle 100 including detecting objects. ); 
a display panel configured to be capable of displaying images (Figures 1 and 2 reference meter display 42.); and 
a control unit configured to be capable of changing said images displayed on said display panel (Figure 1 reference control section 20 utilized to control images displayed on display 3 as described in paragraph [0095].), 
wherein, 
said control unit is configured to: 
display, on said display panel, a surrounding monitoring screen that includes a surrounding image of said surrounding area of said vehicle when a predetermined surrounding monitoring screen display condition is satisfied, said surrounding image being generated based on said image information (Figure 8 reference around view of the vehicle is displayed as described in paragraph [0063].); 
to display, on said display panel, an alert screen including said surrounding image and an alert image for notifying a driver of said vehicle of a presence of a target alert object that is said object that said driver should pay attention to (Figures 9-11 reference birds eye view of host vehicle 63a depicted in warning image 63 including warning of approaching objects via image 63b in the surrounding area of the host vehicle as described in paragraph [0072].), [ ], if said target alert object is detected based on said object information (Paragraph [0073] describes where the warning image 63 is displayed when the vehicle 100 is approaching an object (exampled to be on the rear right side). Figure 12 and paragraph [0074] describes wherein the depicted image may display an obstacle image 83b in a birds eye view.) [ ].
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nakamura’s display with the known technique an alert screen including said surrounding image and an alert image for notifying a driver of said vehicle of a presence of a target alert object that is said object that said driver should pay attention to yielding the predictable results of avoiding accidents and confirming approaching objects even in the case where the user cannot physically see the object as disclosed by Shiota (paragraph [0073]).
Shiota does not specifically disclose to display the alert screen in place of another screen (said customization screen) even when the other screen (customization screen) is being displayed in place of said surrounding monitoring screen.
Sato discloses wherein a vehicle display displaying an application can be interrupted by another application (paragraph [0067] wherein paragraph [0016] describes the application for interrupting regards a phone call or an application requiring immediate attention.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Namaura’s customization screen application and Shiota’s alert image screen application with the known technique of one application (the alert image screen) to interrupt by being displayed in place of another application (the customization screen) even when said another application (the customization screen) is being displayed in place of said one application (the surrounding monitoring screen) yielding the predictable results of displaying an application which requires immediate attention as disclosed by Sato (paragraphs [0067] and [0016]).
Regarding claim 4, Shiota discloses the driver assist apparatus according to claim 1, 
wherein, 
said control unit is configured to, when a moving object approaching said vehicle is detected as said target alert object, display said alert screen in such a manner that a figure indicating a direction along which said moving object is coming closer to said vehicle (Figure 9 reference depiction of direction and of moving object coming closer to vehicle (approaching) as described in paragraph [0073].).

4.		Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura-Shiota-Sato in view of Gupta et al. (US Patent Application Publication 2017/0076606), herein after referred to as Gupta.
Regarding claim 2, Nakamura discloses the driver assist apparatus according to claim 1,
wherein, 
said control unit is configured to display, on said touch panel, said customization screen in place of said alert screen (Figures 9-10 depict the split and full screen of the navigation screen comprising navigation button such the pressing the navigation button enables the navigation screen to be in a full screen mode as described in paragraph [0113].) [ ].
None of Nakamura, Shiota or Sato specifically disclose wherein, said control unit is configured to display, on a touch panel, said customization screen in place of said alert screen when said target alert object is no longer detected while said alert screen is being displayed in place of said customization screen.
Gupta discloses wherein, a control unit is configured to remove/stop display, on said touch panel (Figure 2 reference ECU 202 and display 106a as a touch screen disclosed in paragraph [0024].), [ ] said alert screen when said target alert object is no longer detected while said alert screen is being displayed [ ] (paragraph [0038]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nakamura-Shiota-Sato’s displayed interrupting alert screen application with the known technique stopping/removing display of the alert indication (interrupting alert screen application) when the object is no longer detected by the host vehicle as disclosed by Gupta (paragraph [0038]) yielding the predictable results of not drawing attention to objects which are not there.

5.		Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura-Shiota-Sato in view of Patel (US Patent Application Publication 2019/0212849).
Regarding claim 3, Nakamura discloses the driver assist apparatus according to claim 1, 
wherein, 
said control unit is configured to: 
display said surrounding monitoring screen in such a manner that said surrounding monitoring screen includes said customization button (Figure 9 reference split screen display of surrounding monitoring screen/AV with customization button/Navigation button in predetermined first region.); 
detect a touch operation to said customization button as said operation to said customization button (Figures 9-10 depict the split and full screen of the navigation screen comprising navigation button such the pressing the navigation button enables the navigation screen to be in a full screen mode as described in paragraph [0113].)
Nakamura does not specifically disclose detecting a touch operation to said customization button as said operation to said customization button, when said vehicle is in a stopped state; and ignore said touch operation to said customization button so as not to detect said touch operation as said operation to said customization button, when said vehicle is not in said stopped state. It should be noted Nakamura discloses to stop notification of image data if the brake is released (paragraph [0106]).
Patel discloses detecting a touch operation to said touch screen, when said vehicle is in a stopped state; and ignore said touch operation to said touch screen (including any touch button) so as not to detect said touch operation [ ], when said vehicle is not in said stopped state (paragraph [0045]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nakamura’s touch screen with detectable touch on a customization button the known technique of detecting a touch on a touch screen when said vehicle is in a stopped state and ignore said touch operations (including those of any depicted virtual buttons) when said vehicle is not in said stopped state yielding the predictable results of providing less distractions to a driver of a vehicle by limiting the available alternatives disclosed by Patel (Paragraph [0045] describes to limit a driver from touch a screen when the vehicle is moving.).
	
6.		Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura-Shiota-Sato in view of Hashimoto et al. (US Patent Application Publication 2018/0373343), herein after referred to as Hashimoto.
Regarding claim 5, Nakamura discloses the driver assist apparatus according to claim 1.
Nakamura does not specifically disclose wherein, said control unit is configured to: provide said vehicle with, as one of said driving assist functions, a parking assist function to assist said driver to park said vehicle; display, as said surrounding monitoring screen, a parking assist screen to assist said driver to park said vehicle; and display, as said customization screen, a screen to change operation states of said parking assist function.
Hashimoto discloses wherein, 
said control unit is configured to: 
provide said vehicle with, as one of said driving assist functions, a parking assist function to assist said driver to park said vehicle (Figure 6 reference display control menu 80 with parking assist functions with a parking selection menu screen 100.); 
display, as said surrounding monitoring screen, a parking assist screen to assist said driver to park said vehicle (Figure 8 reference parking assist screen 120 with camera image 121 of surrounding vehicle and ground view/birds eye view image 122.); and 
display, as said customization screen, a screen to change operation states of said parking assist function (Figure 6 depicts the selection of the parking assist function to be auto park or auto unpark (parking assist function operation states) as described in paragraph [0075]. Figure 7 depicts once parking assist is selected from figure 6 options of perpendicular or parallel (parking assist function operation states) are selectable as described in paragraph [0076]. Figure 8 (surrounding monitor/parking assist screen) is depicted based on selection of the operation states of figures 6-7 as described in paragraph [0077].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nakamura’s driving assist function of navigation with the known technique of additional functions including parking assist functions with a parking assist screen as the surrounding monitoring screen to assist the driver to park the vehicle and a customization screen o change operation states of the parking assist function yielding the predictable results of allowing a vehicle to self park/unpark for a driver in a variety of situations including parallel or perpendicular parking as disclosed by Hashimoto (figures 6-8 and paragraphs [0075]-[0077]).

7.		Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura-Shiota-Sato in view of Arase (US Patent Application Publication 2020/0114823).

Regarding claim 6, Shiota discloses the driver assist apparatus according to claim 1, wherein, 
said control unit is configured to: 
provide said vehicle with, as one of said driving assist functions, a panoramic-view monitoring function to display, as said surrounding monitoring screen, a panoramic-view monitor screen including a bird's-eye-view of said vehicle (Figures 8-11 reference bird’s eye view of vehicle 63a as described in paragraph [0072].), [ ]; and 
display, as said customization screen, a screen to change operation states of said panoramic-view monitoring function (Figure 12 reference changed birds eye view image 83b based on detected gaze on warning image 63 as described in paragraph [0074]. This enables the warning image 63 of figure 9 which also depicts another bird’s eye view to also be interpreted as said customization screen.).
Shiota does not disclose the displayed screen to be when a speed of said vehicle is equal to or lower than a predetermined speed threshold.
Arase discloses to display a bird’s eye view of the vehicle when a speed of the vehicle is equal to or lower than a predetermined speed threshold (Figure 4 reference S11-S14 as described in paragraphs [0051] and [0058].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shiota’s bird’s eye view with the known technique of being displayed when a speed of said vehicle is equal to or lower than a predetermined speed threshold yielding the predictable results of allowing the driver to easily identify a relative positional relationship between the vehicle and its surroundings in a confirmable manner as disclosed by Arase (paragraph [0060]).

Conclusion
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622